Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-7, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a resonance tube of a horn mounted on a vehicle, the resonance tube comprising: a main resonance tube including an input opening surface to which a chord is input, the chord containing a first sound and a second sound, the first sound having a first frequency as a fundamental frequency, the second sound having a second frequency as a fundamental frequency, the second frequency constituting the chord together with the first frequency; and a branch resonance tube branching from the main resonance tube, wherein: one of the main resonance tube and the branch resonance tube serves as a first resonance tube that resonates with the first sound; the other of the main resonance tube and the branch resonance tube serves as a second resonance tube that resonates with the second sound; the first 

The closest prior art of US Patent Application Publication No. 2013/0106590 (Nakayama et al.), US Patent Application Publication No. 2014/0363019 (Funahashi), US Patent Application Publication No. 2010/0119096 (Suzuki), US Patent Application Publication No. 2002/0118601 (Freund), US Patent Application Publication No. 2012/0194329 (Nakayama et al.), US Patent Application Publication No. 2012/0092185 (Hayashi et al.), US Patent Application Publication No. 2007/0103276 (Kousaka et al.), and US Patent Application Publication No. 2002/0150275 (Guenther) fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683